

Exhibit 10.4
exhibit104image1a04.jpg [exhibit104image1a04.jpg]
As of December 12, 2016
Robert Bakish
90 Hemlock Hill Road
New Canaan, Connecticut 06840
Dear Mr. Bakish:
Viacom Inc. (the “Company”) agrees to employ you, and you accept such
employment, on the terms and conditions set forth in this letter agreement
(“Agreement”). For purposes of this Agreement, “Viacom” shall mean Viacom Inc.
and its subsidiaries.
1.    Contract Period. The term of your employment under this Agreement shall
begin on December 12, 2016 (the “Effective Date”) and, unless terminated earlier
as set forth herein, shall continue through and including December 31, 2019. 
The period from the Effective Date through December 31, 2019 is referred to as
the “Contract Period”, even if your employment terminates earlier for any
reason.
2.    Position and Duties. You shall devote your entire business time, attention
and energies to the business of the Company during your employment with the
Company. You shall be President and Chief Executive Officer of the Company and a
director of the Board of Directors of the Company (the “Board”). You shall
perform all duties reasonable and consistent with the offices of President and
Chief Executive Officer of the Company as may be assigned to you from time to
time by, and you shall report directly to, the Board (either collectively or to
any one or more individual members of the Board). You will be the highest
ranking executive of the Company and all employees shall report directly or
indirectly to you. You shall render your services under this Agreement from the
Company’s executive offices in the New York metropolitan area or such other
location mutually agreeable to you and the Company (except for services rendered
during business trips as may be reasonably necessary), and you shall not be
required to relocate outside of the New York metropolitan area.
3.    Compensation.
(a)    Salary.  The Company shall pay you base salary (as may be increased,
“Salary”) at a rate Three Million Dollars ($3,000,000) per year for all of your
services as an employee of the Company. Your Salary shall be subject to annual
merit reviews while actively employed during the Contract Period and may, at
that time, be increased but not decreased. Your Salary, less deductions and
income and payroll tax withholding as may be required under applicable law,
shall be payable in accordance with the Company’s ordinary payroll policy, but
no less frequently than monthly.
(b)    Bonus.  You also shall be eligible to earn a bonus (“Bonus”) or a
Pro-Rated Bonus (as defined in paragraph 19(e)(ii)), as applicable, determined
as set forth below and in paragraph 19(e)(ii).
(i)
Your Bonus for each Company fiscal year, regardless of whether such fiscal year
is a 12-month period or a shorter period of time, shall be determined in
accordance with the Viacom Inc. Senior Executive Short-Term Incentive Plan as it
may be



logos.jpg [logos.jpg]

--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 2




amended from time to time, or any successor plan, as determined by the Board or
a committee of the Board (the “STIP”).
(ii)
Your target Bonus for each Company fiscal year during the Contract Period shall
be Seven Million Dollars ($7,000,000) (your “Target Bonus”) and shall be
adjusted based on the Company’s performance (the “Company Performance Factor”)
and your individual performance (the “Individual Performance Factor”), in each
case as determined by the Company and as further provided in the STIP; provided,
however, that the Viacom Board of Directors Compensation Committee will review
your Target Bonus during the Contract Term and may increase, but not decrease,
your Target Bonus at that time. The result of such review shall be reported to
you promptly after it occurs.

(c)    Long-Term Incentive Compensation. During your employment under this
Agreement, you shall be eligible to receive annual grants of long-term
compensation under the Viacom Inc. 2016 Long-Term Management Incentive Plan, or
any successor plan, as determined by the Board or a committee of the Board, in
its discretion, based on a target value of Ten Million Dollars ($10,000,000),
comprised 50% of Performance Share Units (“PSUs”) and 50% of stock options.
(d)    Compensation During Short-Term Disability. Your compensation for any
period that you are absent due to a short-term disability (“STD”) and are
receiving compensation under a Viacom STD plan shall be determined in accordance
with the terms of such STD plan. The compensation provided to you under the
applicable STD plan shall be in lieu of the Salary provided under this
Agreement. Your participation in any other Viacom benefit plans or programs
during the STD period shall be governed by the terms of the applicable plan or
program documents, award agreements and certificates.
4.    Benefits.
(a)    Benefits in General. During your employment under this Agreement, you
shall be eligible to participate in any vacation programs, medical and dental
plans and life insurance plans, STD and long-term disability (“LTD”) plans,
retirement and other employee benefit plans the Company may have, establish or
maintain from time to time in which Company executives with corporate-wide
responsibilities are eligible to participate.
(b)    Life Insurance. The Company shall provide you with no less than Five
Million Dollars ($5,000,000) of life insurance coverage during the Contract
Period.
(c)    Taxation. Upon your written request, the Company shall work with you in
good faith to reasonably attempt to minimize any additional tax liability
resulting from your international travel on behalf of Viacom. In addition, if
deemed reasonably appropriate by the Company, the Company shall reimburse you
for professional tax and accounting advice.
5.    Business Expenses and Travel. During your employment under this Agreement,
the Company shall reimburse you for such reasonable travel and other expenses,
incurred in the performance of your duties for Viacom in accordance with the
Company’s policies, as are customarily reimbursed to a Company executive at your
level. You shall be entitled to the use of the Company’s private plane (or
equivalent charter aircraft), if available, to travel on Company business
(accompanied by your spouse, at your option and at no cost to you, provided that
any taxable amount associated with your spouse’s travel will be treated as your
imputed income, subject to withholding and reporting, and further provided that
if your spouse’s travel was for Company business purposes, then you will be
provided a gross-up payment so that you are not out-of-pocket for any taxes
resulting from the imputation of such costs as income to you).




--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 3




6.    Non-Competition and Non-Solicitation.
(a)    Non-Competition.
(i)
Your employment with the Company is on an exclusive and full-time basis, and
while you are employed by the Company, you shall not engage in any other
business activity which is in conflict with your duties and obligations
(including your commitment of time) to the Company. During the Non-Competition
Period, you shall not directly or indirectly engage in or participate as an
owner, partner, holder or beneficiary of stock, stock options or other equity
interest, officer, employee, director, manager, partner or agent of, or
consultant for, any business competitive with any business of Viacom without the
prior written consent of the Company. This provision shall not limit your right
to own and have options or other rights to purchase not more than one percent
(1%) of any of the debt or equity securities of any business organization that
is then filing reports with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, unless
such ownership constitutes a significant portion of your net worth.

(ii)
The “Non-Competition Period” begins on the Effective Date and ends on the last
day of the Contract Period, provided that:

1.
If the Company terminates your employment without Cause or if you validly resign
for Good Reason before the end of the Contract Period, then the Non-Competition
Period shall end on the earlier of (i) the end of the period in which you are
receiving payments pursuant to paragraph 11(c)(i) or (ii) the effective date of
your waiver in writing of any right to receive or continue to receive
compensation and benefits under paragraph 11. You shall be deemed to have
irrevocably provided such waiver if you accept competing employment.

2.
If the Company terminates your employment for Cause or you resign other than for
Good Reason, the Non-Competition Period shall end on the earlier of (i) the last
day of the Contract Period or (ii) eighteen (18) months after such termination
or resignation.

(b)    Non-Solicitation.
(i)
During the Non-Solicitation Period, you shall not directly or indirectly engage
or attempt to engage in any of the following acts:

1.
Employ or solicit the employment of any person who is then, or has been within
six (6) months prior thereto, an employee of Viacom; or

2.
Interfere with, disturb or interrupt the relationships (whether or not such
relationships have been reduced to formal contracts) of Viacom with any
customer, supplier, independent contractor, consultant, joint venture or other
business partner (to the extent each of the limitations in this paragraph
6(b)(i)(2) is permitted by applicable law).





--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 4




(ii)
The “Non-Solicitation Period” begins on the Effective Date and ends on the last
day of the Contract Period, or, if longer, eighteen (18) months after the
Company terminates your employment for Cause or you resign other than for Good
Reason.

(c)    Severability. If any court determines that any portion of this Section 6
is invalid or unenforceable, the remainder of this Section 6 shall not thereby
be affected and shall be given full effect without regard to the invalid
provisions. If any court construes any of the provisions of this Section 6, or
any part thereof, to be unreasonable because of the duration or scope of such
provision, such court shall have the power to reduce the duration or scope of
such provision and to enforce such provision as so reduced.
7.    Confidentiality and Other Obligations.
(a)    Confidential Information. You shall not use for any purpose or disclose
to any third party any information relating to Viacom, Viacom’s clients or other
parties with which Viacom has a relationship, or that may provide Viacom with a
competitive advantage (“Confidential Information”), other than (i) in the
performance of your duties under this Agreement consistent with the Company’s or
Viacom's policies or (ii) as may otherwise be required by law or legal process;
provided, however, that nothing in the foregoing prohibits you from reporting
what you in good faith believe to be violations of federal law to any
governmental agency you in good faith believe to have responsibility for
enforcement of such law or from making any other disclosure that is protected
under the whistleblower protections of federal law. Confidential Information
shall include, without limitation, trade secrets; inventions (whether or not
patentable); technology and business processes; business, product or marketing
plans; negotiating strategies; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; public information that becomes proprietary as a
result of Viacom’s compilation of that information for use in its business;
documents (including any electronic record, videotapes or audiotapes) and oral
communications incorporating Confidential Information. You shall also comply
with any and all confidentiality obligations of Viacom to a third party of which
you are aware, whether arising under a written agreement or otherwise.
Information shall not be deemed Confidential Information if it is or becomes
generally available to the public other than as a result of an unauthorized
disclosure or action by you or at your direction.
(b)    Interviews, Speeches or Writings about Viacom. Except in the course of
the performance of your duties and responsibilities or otherwise as authorized
by the Board, you shall not prepare or assist any person or entity in the
preparation of any books, articles, radio broadcasts, electronic communications,
television or motion picture productions or other similar creations, in either
case concerning the Company or any of its shareholders, subsidiaries or
predecessors, or any of their officers or directors.
(c)    Non-Disparagement. You and, to the extent set forth in the next sentence,
the Company agree that each party shall not, directly or indirectly, in any
communications with any reporter, author, producer or any similar person or
entity, the press or other media, or any customer, client or supplier of Viacom,
criticize, ridicule or make any statement which is negative, disparages or is
derogatory of the other party, including, with respect to the Company, any of
its directors or senior officers. The Company’s obligations under the preceding
sentence shall be limited to communications by its senior Viacom Corporate
executives having the rank of Executive Vice President or above (“Specified
Executives”) and members of the Board, and it is agreed and understood that any
such communication by any Specified Executive or any member of the Board (or by
any executive at the behest of a Specified Executive or member of the Board)
shall be deemed to be a breach of this paragraph 7(c) by the




--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 5






Company. Notwithstanding the foregoing, (i) neither you nor the Company shall be
prohibited from making truthful statements in response to statements by the
other party that criticize or ridicule or are disparaging or derogatory provided
that the responsive statements do not ridicule, disparage or derogate the other
party and (ii) nothing in this paragraph 7(c) shall prevent you, the Specified
Executives or members of the Board from making any statement in good faith in
connection with a proceeding to resolve a dispute in accordance with paragraph
19(h)
(d)    Scope and Duration. The provisions of paragraph 7(a) shall be in effect
during the Contract Period and at all times thereafter. The provisions of
paragraphs 7(b) and 7(c) shall be in effect during the Contract Period and for
one (1) year thereafter.
8.    Viacom Property.
(a)    Viacom Ownership.
(i)
The results and proceeds of your services to the Company, whether or not created
during the Contract Period, including, without limitation, any works of
authorship resulting from your services and any works in progress resulting from
such services, shall be works-made-for-hire and Viacom shall be deemed the sole
owner throughout the universe of any and all rights of every nature in such
works, with the right to use, license or dispose of the works in perpetuity in
any manner Viacom determines in its sole discretion without any further payment
to you, whether such rights and means of use are now known or hereafter defined
or discovered.

(ii)
If, for any reason, any of the results and proceeds of your services to the
Company are not legally deemed a work-made-for-hire and/or there are any rights
in such results and proceeds which do not accrue to Viacom under this paragraph
8(a), then you hereby irrevocably assign any and all of your right, title and
interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of every nature in the
work, and Viacom shall have the sole right to use, license or dispose of the
work in perpetuity throughout the universe in any manner Viacom determines in
its sole discretion without any further payment to you, whether such rights and
means of use are now known or hereafter defined or discovered.

(iii)
Upon request by the Company, whether or not during the Contract Period, you
shall do any and all things which the Company may reasonably deem useful or
desirable to establish or document Viacom’s rights in the results and proceeds
of your services to the Company, including, without limitation, the execution of
appropriate copyright, trademark and/or patent applications, assignments or
similar documents. You hereby irrevocably designate the General Counsel,
Secretary or any Assistant Secretary of Viacom Inc. as your attorney-in-fact
with the power to take such action and execute such documents on your behalf. To
the extent you have any rights in such results and proceeds that cannot be
assigned as described above, you unconditionally and irrevocably waive the
enforcement of such rights.





--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 6






(iv)
The provisions of this paragraph 8(a) do not limit, restrict, or constitute a
waiver by Viacom of any ownership rights to which Viacom may be entitled by
operation of law by virtue of being your employer.

(v)
You and the Company acknowledge and understand that the provisions of this
paragraph 8 requiring assignment of inventions to Viacom do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870, to the extent that such provision applies to you. You agree to
advise the Company promptly in writing of any inventions that you believe meet
the criteria in California Labor Code Section 2870.

(b)    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with the Company (other than property that is the property of a
third party) shall remain the exclusive property of Viacom. All property of the
Company in your possession or control shall be returned to the Company promptly
following your termination of employment or, if sooner, promptly following the
written request of the Company.
9.    Legal Matters.
(a)    Communication. Except as required by law or legal process or at the
request of the Company, you shall not communicate with anyone (other than your
attorneys who agree to keep such matters confidential), except to the extent
necessary in the performance of your duties under this Agreement in accordance
with Viacom Inc.’s policies, with respect to the facts or subject matter of any
claim, litigation, regulatory or administrative proceeding directly or
indirectly involving Viacom (“Viacom Legal Matter”) without obtaining the prior
consent of Viacom Inc. or its counsel; provided, however, that nothing in the
foregoing prohibits you from reporting what you in good faith believe to be
violations of federal law to any governmental agency you in good faith believe
to have responsibility for enforcement of such law or from making any other
disclosure that is protected under the whistleblower protections of federal law.
(b)    Cooperation. You agree to cooperate with Viacom and its attorneys in
connection with any Viacom Legal Matter or Company investigation. Your
cooperation shall include, without limitation, providing assistance to and
meeting with Viacom’s counsel, experts or consultants, and providing truthful
testimony in pretrial and trial or hearing proceedings. In the event that your
cooperation is requested after the termination of your employment, Viacom shall
(i) seek to minimize interruptions to your schedule to the extent consistent
with its interests in the matter; and (ii) reimburse you for all reasonable and
appropriate out-of-pocket expenses actually incurred by you in connection with
such cooperation upon reasonable substantiation of such expenses.
(c)    Testimony. Except as required by law or legal process or at the request
of Viacom Inc., you shall not testify in any lawsuit or other proceeding which
directly or indirectly involves Viacom, or which is reasonably likely to create
the impression that such testimony is endorsed or approved by Viacom.
(d)    Notice to Viacom. If you are requested or if you receive legal process
requiring you to provide testimony, information or documents (including
electronic documents) in any Viacom Legal Matter or that otherwise relates,
directly or indirectly, to Viacom or any of its officers, directors, employees
or affiliates, you shall give prompt notice of such event to Viacom Inc.’s
General Counsel and




--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 7






you shall follow any lawful direction of Viacom Inc.’s General Counsel or
his/her designee with respect to your response to such request or legal process.
(e)    Adverse Party. The provisions of this paragraph 9 shall not apply to any
litigation or other proceeding in which you are a party adverse to Viacom;
provided, however, that Viacom expressly reserves its rights under paragraph 7
and its attorney-client and other privileges and immunities, including, without
limitation, with respect to its documents and Confidential Information, except
to the extent relating to your employment or termination of employment or
otherwise expressly waived in writing by Viacom Inc.’s General Counsel or
his/her designee.
(f)    Duration. The provisions of this paragraph 9 shall apply during the
Contract Period and at all times thereafter, and shall survive the termination
of your employment with the Company, with respect to any Viacom Legal Matter
arising out of or relating to the business in which you were engaged during your
employment with the Company. As to all other Viacom Legal Matters, the
provisions of this paragraph 9 shall apply during the Contract Period and for
one year thereafter or, if longer, during the pendency of any Viacom Legal
Matter which was commenced, or which Viacom received notice of, during such
period.
10.    Termination for Cause.
(a)    Termination Payments. The Company may terminate your employment under
this Agreement for Cause and thereafter shall have no further obligations to you
under this Agreement or otherwise, except for any earned but unpaid Salary
through and including the date of termination of employment and any other
amounts or benefits required to be paid or provided by law or under any plan of
the Company (the “Accrued Compensation and Benefits”). Without limiting the
generality of the preceding sentence, upon termination of your employment for
Cause, you shall have no further right to any Bonus or to exercise or redeem any
stock options or other equity compensation. For the sake of clarity, this
paragraph 10 is subject to the provisions of paragraph 17(a).
(b)    Cause Definition. “Cause” shall mean: (i) the Company’s good faith and
reasonably held belief that you have engaged in conduct constituting
embezzlement, material misappropriation or intentional fraud, whether or not
related to your employment by the Company; (ii) the Company’s good faith and
reasonably held belief that you have engaged in conduct constituting a felony
(not including traffic violations), whether or not related to your employment by
the Company; (iii) the Company’s good faith and reasonably held belief that you
have engaged in conduct constituting a financial crime, material act of
dishonesty or material unethical business conduct, involving Viacom; (iv) your
willful unauthorized disclosure or use of Confidential Information (other than
an inadvertent disclosure) that results in demonstrable harm to the Company; (v)
your failure to substantially follow a material lawful directive that is
appropriate to your position from the Board; (vi) your material breach of any
material obligation under this Agreement; (vii) your failure or refusal to
substantially perform your material obligations under this Agreement (other than
any such failure or refusal resulting from your STD or LTD); (viii) your willful
failure to cooperate with a bona fide internal investigation or an investigation
by regulatory or law enforcement authorities, whether or not related to your
employment with the Company, after being instructed by Viacom to cooperate; (ix)
your willful destruction of or willful failure to preserve documents or other
material known by you to be relevant to any investigation referred to in
subparagraph (viii) above; or (x) your willful inducement of others to engage in
conduct which, if engaged in by you, would constitute Cause as described in
subparagraphs (i) – (ix), including, without limitation, with regard to
subparagraph (vi), obligations of others to Viacom.




--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 8






(c)    Notice/Cure. The Company shall give you written notice prior to
terminating your employment for Cause or, if no cure period is applicable,
contemporaneous with termination of your employment for Cause, setting forth in
reasonable detail the nature of any alleged failure, breach or refusal in
reasonable detail and the conduct required to cure such breach, failure or
refusal, provided that, prior to termination, you shall be given an opportunity
to discuss with the Board the basis for the Company’s assertion of Cause. Except
for a failure, breach or refusal which, by its nature, cannot reasonably be
expected to be cured, you shall have twenty (20) business days after the giving
of such notice and opportunity to discuss with the Board the basis for the
notice within which to cure; provided, however, that, if the Company reasonably
expects irreparable injury from a delay of twenty (20) business days, the
Company may give you notice of such shorter period within which to cure as is
reasonable under the circumstances.
11.    Resignation for Good Reason and Termination Without Cause.
(a)    Resignation for Good Reason.
(i)
You may resign for Good Reason at any time that you are actively employed during
the Contract Period by written notice to the Company no more than thirty (30)
days after the occurrence of the event constituting Good Reason. Such notice
shall state the grounds for such Good Reason resignation and an effective date
no earlier than thirty (30) business days after the date it is given. The
Company shall have thirty (30) business days from the giving of such notice
within which to cure and, in the event of such cure, your notice shall be of no
further force or effect.

(ii)
“Good Reason” shall mean without your consent (other than in connection with the
termination or suspension of your employment or duties for Cause or in
connection with your death or LTD): (i) your removal or failure to re-elect you
as President and Chief Executive Officer of the Company; (ii) your removal from
or failure to re-elect you to the Board; (iii) the assignment to you of duties
or responsibilities substantially inconsistent with your position(s) or duties;
(iv) any change in reporting such that you do not report directly to the Board
(either collectively or to any one or more individual members of the Board); (v)
the withdrawal of material portions of your duties; (vi) the reduction of your
Salary or Target Bonus, including a reduction from the levels to which they may
be increased during the Contract Term; (vii) the material breach by the Company
of any material obligation under this Agreement; or (viii) the relocation of
your position outside the greater New York City metropolitan area.

(b)    Termination Without Cause. The Company may terminate your employment
under this Agreement without Cause at any time during the Contract Period by
written notice to you.
(c)    Termination Payments/Benefits. In the event that your employment
terminates under paragraph 11(a) or (b), you shall thereafter receive the
compensation and benefits described below and the following shall apply:
(i)
The Company shall continue to pay your Salary (at the rate in effect on the date
of termination) at the same time and in the same manner as if you had not
terminated employment for the longer of one (1) year or until the end of the
Contract Period;





--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 9






(ii)
You shall be eligible to receive a Bonus or Pro-Rated Bonus, as applicable, for
each Company fiscal year or portion thereof during the Contract Period,
calculated as provided in paragraph 19(e)(iii), provided that the total
severance payment you receive pursuant to paragraphs 11(c)(i) and (ii) shall in
no event exceed two times the sum of your Salary and Target Bonus in the year in
which such termination occurs;

(iii)
Provided you validly elect continuation of your medical and dental coverage
under Section 4980B(f) of the Internal Revenue Code of 1986 (the “Code”)
(relating to coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), your coverage and participation under the Company’s medical
and dental benefit plans and programs in which you were participating
immediately prior to your termination of employment pursuant to this paragraph
11, shall continue at no cost to you (except as set forth below) until the
earlier of (i) the end of the Contract Period, but in no event less than twelve
(12) months after the termination of your employment, or (ii) the date on which
you become eligible for medical and/or dental coverage from another employer;
provided, that, during the period that the Company provides you with this
coverage, an amount equal to the total applicable COBRA cost (or such other
amounts as may be required by law) will be included in your income for tax
purposes and the Company may withhold taxes from your termination payments for
this purpose; and provided, further, that you may elect to continue your medical
and dental coverage under COBRA at your own expense for the balance, if any, of
the period required by law;

(iv)
The Company shall continue to provide you with life insurance coverage, at no
premium cost to you (unless you had no coverage at the time of termination),
until the end of the Contract Period or, if longer, the end of the period in
which you are receiving payments pursuant to paragraph 11(c)(i), in accordance
with the Company’s then-current policy, as may be amended from time to time, and
in the amount then furnished at no cost to other Company executives at
comparable levels. Such coverage shall end in the event you are eligible to
obtain life insurance coverage from another employer;

(v)
All stock options granted to you under any Viacom Inc. long-term incentive plan
that have not vested as of the date of your termination of employment, but that
would have vested on or before the end of the Contract Period, shall become
fully vested on the date of termination and all stock options granted under any
such plan shall continue to be exercisable in accordance with the award but in
no event for a period less than twelve (12) months following the date of
termination of your employment or, if earlier, the scheduled expiration date of
the option;

(vi)
All restricted share units granted to you under any Viacom Inc. long-term
incentive plan that have not vested as of the date of your termination of
employment, but that would have vested on or before the end of the Contract
Period, shall become fully vested on the date of termination;

(vii)
All performance share units granted to you under any Viacom Inc. long-term
incentive plan that have not vested as of the date of your termination of





--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 10






employment shall vest in accordance with the Terms & Conditions associated with
each performance share unit award.;
(viii)
There shall be no acceleration of the vesting of any equity or long-term
incentive awards granted to you under any Viacom Inc. long-term incentive plan,
unless otherwise provided herein or under the terms of the applicable long-term
incentive plan; and

(ix)
The Company shall pay or continue to provide, as applicable, the Accrued
Compensation and Benefits.

(d)    Release. Your entitlement to the payments and benefits described in this
paragraph 11 is conditioned on your execution and delivery to the Company,
within sixty (60) days after your termination of employment (the “Release
Deadline”), of a release in substantially the form appended hereto as Appendix A
that remains in effect and becomes irrevocable after the expiration of any
statutory period in which you are permitted to revoke a release (the “Release”).
If you fail to execute and deliver the Release by the Release Deadline, or if
you thereafter effectively revoke the Release, the Company shall be under no
obligation to make any further payments or provide any further benefits to you
and any payments and benefits previously provided to you pursuant to this
paragraph 11 shall not have been earned. In such event, you shall promptly repay
the Company any payments made and the Company’s direct cost for any benefits
provided to you pursuant to this paragraph 11. The limitations of this paragraph
shall not apply to the Accrued Compensation and Benefits.
(e)    Offset. The amount of payments provided in paragraph 11 in respect of the
period that begins twelve (12) months after the termination of your employment
shall be reduced by any compensation for services earned by you (including as an
independent consultant or independent contractor) from any source in respect of
the period that begins twelve (12) months after the termination of your
employment and ends when the Company is no longer required to make payments
pursuant to paragraph 11 (the “Offset Period”), including, without limitation,
salary, sign-on or annual bonus, consulting fees, commission payments and any
amounts the payment of which is deferred at your election, or with your consent,
until after the expiration of the Offset Period; provided that, if the Company
in its reasonable discretion determines that any grant of long-term compensation
is made in substitution of the aforementioned payments, such payments shall be
further reduced by the value on the date of grant, as reasonably determined by
the Company, of such long-term compensation you receive. You agree to promptly
notify the Company of any arrangements during the Offset Period in which you
earn compensation for services and to cooperate fully with the Company in
determining the amount of any such reduction. For the avoidance of doubt, you
shall not be required to mitigate the amount of any payment or benefit provided
for in this Agreement by seeking other employment or otherwise.
12.    Resignation in Breach of the Agreement. If you resign prior to the
expiration of the Contract Period other than for Good Reason, such resignation
is a material breach of this Agreement and, without limitation of other rights
or remedies available to the Company, the Company shall have no further
obligations to you under this Agreement or otherwise, except to make termination
payments provided in paragraph 10(a).
13.    Termination Due to Death. In the event of your death prior to the end of
the Contract Period while employed with the Company, the Contract Period shall
erminate. Thereafter, your designated beneficiary (or, if there is no such
beneficiary, your estate) shall receive (i) any Accrued Compensation and
Benefits as of the date of your death and (ii) for the year in which death
occurs, any Bonus or Pro-Rated Bonus, as applicable, which you would have been
eligible to receive, calculated in




--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 11




accordance with paragraph 19(e)(iii). In no event shall a distribution be made
pursuant to clause (i) in the preceding sentence later than the 60th day
following your death and a distribution pursuant to clause (ii) in the preceding
sentence shall be made at the same time and in the same manner as if you were
still actively employed with the Company.
14.    Long-Term Disability. In the event you are absent due to a LTD and you
are receiving compensation under a Viacom LTD plan, then, effective on the date
you begin receiving compensation under such plan, (i) this Agreement shall
terminate without any further action required by the Company, (ii) you shall be
considered an “at-will” employee of the Company, and (iii) you shall have no
guarantee of specific future employment nor continuing employment generally when
your receipt of compensation under a Viacom LTD plan ends, except as required by
applicable law. In the event of such termination of this Agreement, you shall
receive (i) any Accrued Compensation and Benefits and (ii) for the year in which
such termination occurs, any Bonus or Pro-Rated Bonus, as applicable, which you
would have been entitled to receive, calculated in accordance with paragraph
19(e)(iii). Except as set forth in the previous sentence, the compensation
provided to you under the applicable LTD plan shall be in lieu of any
compensation from the Company (including, but not limited to, the Salary
provided under this Agreement or otherwise). Your participation in any other
Viacom benefit plans or programs shall be governed by the terms of the
applicable plan or program documents, award agreements and certificates.
15.    Non-Renewal. If the Company does not extend or renew this Agreement at
the end of the Contract Period and you have not entered into a new contractual
relationship with the Company or Viacom, your continuing employment, if any,
with the Company or Viacom shall be “at-will” and may be terminated at any time
by either party. If the Company or Viacom terminates your employment during the
twelve (12) month period commencing with the last day of the Contract Period
while you are an employee at-will, the Company shall continue to pay your Salary
(at the rate in effect on the date of termination) at the same time and in the
same manner as if you had not terminated employment for the balance, if any, of
such twelve (12) month period; provided, however, that (i) you shall not be
entitled to such Salary continuation if the Company terminates your employment
for reasons constituting Cause and (ii) any such Salary continuation shall be
subject to offset as set forth in paragraph 11(e) above, without giving effect
to the twelve (12) month period referenced therein.
16.    Severance Plan Adjustment. In the event that your employment with the
Company terminates pursuant to paragraph 11 or 15, and, at the time of your
termination of employment there is in effect a Viacom severance plan (a
“Severance Plan”) for which you would have been eligible to participate but for
your having entered into this Agreement or being a Specified Employee and which
provides for severance compensation that is greater than the amounts to which
you are entitled under paragraphs 11(c)(i) and 11(c)(ii) or paragraph 15, then
the amounts, but not the time or form of payment, of your severance compensation
under this Agreement shall automatically be adjusted to equal those that would
have been provided to you under the Severance Plan. For the avoidance of doubt,
any payment entitlement pursuant to this paragraph 16 is in lieu of, and not in
addition to, any severance compensation to which you may otherwise be entitled
under this Agreement. Notwithstanding any adjustment to the amount of your
entitlements pursuant to this paragraph 16, all other provisions of this
Agreement shall remain in effect, including, without limitation, paragraphs 6,
7, 8 and 9.
17.    Further Events on Termination of Employment.
(a)    Benefits under Company Plans and Programs. Except as otherwise expressly
provided in this Agreement, your participation in all Viacom benefit plans and
programs (including, without limitation, medical and dental coverage, life
insurance coverage, vacation accrual, all retirement and the related excess
plans, STD and LTD plans and accidental death and dismemberment and business
travel




--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 12




and accident insurance and your rights with respect to any outstanding equity
compensation awards) shall be governed by the terms of the applicable plan and
program documents, award agreements and certificates.
(b)    Resignation from Official Positions. If your employment with the Company
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with the
Company or Viacom and all board seats or other positions in other entities to
which you have been designated by the Company or Viacom or which you have held
on behalf of the Company or Viacom. If, for any reason, this paragraph 17(b) is
deemed insufficient to effectuate such resignation, you hereby authorize the
Secretary and any Assistant Secretary of Viacom Inc. to execute any documents or
instruments which Viacom Inc. may deem necessary or desirable to effectuate such
resignation or resignations, and to act as your attorney-in fact.
18.    Survival; Remedies.
(a)    Survival. To the extent necessary to carry out the intent of the parties,
the obligations of each party hereunder, including, without limitation, your
obligations under paragraphs 6, 7, 8 and 9 and the Company’s obligations under
paragraphs 3, 7(c), 10, 11, 13, 14, 15 and 20, shall remain in full force and
effect for the entire period provided therein notwithstanding the termination of
your employment for any reason or the expiration of the Contract Period.
(b)    Modification of Terms. You and the Company acknowledge and agree that the
restrictions and remedies contained in this Agreement are reasonable and that it
is your intention and the intention of the Company that such restrictions and
remedies shall be enforceable to the fullest extent permissible by law. If a
court of competent jurisdiction shall find that any such restriction or remedy
is unenforceable, but would be enforceable if some part were deleted or
modified, then such restriction or remedy shall apply with the deletion or
modification necessary to make it enforceable and shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement.
(c)    Injunctive Relief. The Company has entered into this Agreement in order
to obtain the benefit of your unique skills, talent, and experience. You
acknowledge and agree that any violation of paragraphs 6, 7, 8 and 9 shall
result in irreparable damage to the Company, and, accordingly, the Company may
obtain injunctive and other equitable relief for any breach or threatened breach
of such paragraphs, in addition to any other remedies available to the Company.
To the extent permitted by applicable law, you hereby waive any right to the
posting of a bond in connection with any injunction or other equitable relief
sought by the Company and you agree not to seek such relief in your opposition
to any application for relief the Company shall make.
(d)    Other Remedies. In the event that you materially violate the provisions
of paragraphs 6, 7, 8 or 9 at any time during the Non-Competition Period or any
period in which the Company is making payments to you pursuant to this
Agreement, (i) any outstanding stock options or other undistributed equity
awards granted to you by the Company shall immediately be forfeited, whether
vested or unvested; and (ii) the Company’s obligation to make any further
payments or to provide benefits (other than Accrued Compensation and Benefits)
to you pursuant to this Agreement shall terminate. The Company shall give you
written notice prior to commencing any remedy under this paragraph 18(d) or, if
no cure period is applicable, contemporaneous with such commencement, setting
forth the nature of any alleged violation in reasonable detail and the conduct
required to cure such violation. Except for a violation which, by its nature,
cannot reasonably be expected to be cured, you shall have ten (10) business days
from the giving of such notice within which to cure; provided, however, that, if
the Company reasonably expects irreparable injury from a delay of ten (10)
business days, the Company may give you notice of




--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 13






such shorter period within which to cure as is reasonable under the
circumstances, which may include commencement of a remedy without notice and
with immediate effect. The remedies under this paragraph 18 are in addition to
any other remedies the Company may have against you, including under this
Agreement or any other agreement, under any equity or other incentive or
compensation plan or under applicable law.
19.    General Provisions.
(a)    Deductions and Withholdings. In the event of the termination of your
employment for any reason, the Company reserves the right, to the extent
permitted by law and in addition to any other remedy the Company may have, to
deduct from any monies that are otherwise payable to you and that do not
constitute deferred compensation within the meaning of Section 409A of the Code,
the regulations promulgated thereunder or any related guidance issued by the
U.S. Treasury Department (“Section 409A”) all monies and the replacement value
of any property you may owe to the Company at the time of or subsequent to the
termination of your employment with the Company. The Company shall not make any
such deduction from any amount that constitutes deferred compensation for
purposes of Section 409A. To the extent any law requires an employee’s consent
to the offset provided in this paragraph and permits such consent to be obtained
in advance, this Agreement shall be deemed to provide the required consent.
Except as otherwise expressly provided in this Agreement or in any Company
benefit plan, all amounts payable under this Agreement shall be paid in
accordance with the Company’s ordinary payroll practices less deductions and
income and payroll tax withholding as may be required under applicable law. Any
property (including shares of Viacom Inc. Class B Common Stock), benefits and
perquisites provided to you under this Agreement, including, without limitation,
COBRA payments made on your behalf, shall be taxable to you as provided by law.
(b)    Cash and Equity Awards Modifications. Notwithstanding any other
provisions of this Agreement to the contrary, the Company reserves the right to
modify or amend unilaterally the terms and conditions of your cash compensation,
stock option awards or other equity awards, without first asking your consent,
to the extent that the Company considers such modification or amendment
necessary or advisable to comply with any law, regulation, ruling, judicial
decision, accounting standard, regulatory guidance or other legal requirement
(the “Legal Requirement”) applicable to such cash compensation, stock option
awards or other equity awards, provided that, except where necessary to comply
with law, such amendment does not have a material adverse effect on the value of
such compensation award to you. In addition, the Company may, without your
consent, amend or modify your cash compensation, stock option awards or other
equity awards in any manner that the Company considers necessary or advisable to
ensure that such cash compensation, stock option awards or other equity awards
are not subject to United States federal income tax, state or local income tax
or any equivalent taxes in territories outside the United States prior to
payment, exercise, vesting or settlement, as applicable, or any tax, interest or
penalties pursuant to Section 409A.
(c)     Section 409A Provisions.
(i)
The Company may, without your consent, amend any provision of this Agreement to
the extent that, in the reasonable judgment of the Company, such amendment is
necessary or advisable to avoid the imposition on you of any tax, interest or
penalties pursuant to Section 409A or otherwise to make this Agreement
enforceable. Any such amendment shall maintain, to the maximum extent
practicable, the original intent and economic benefit to you of the applicable
provision.





--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 14




(ii)
It is the intention and understanding of the parties that all amounts and
benefits to which you become entitled under this Agreement will be paid or
provided to you pursuant to a fixed schedule within the meaning of Section 409A.
Notwithstanding such intention and understanding, in the event that you are a
specified employee as determined by Viacom Inc. (a “Specified Employee”) at the
time of your Separation from Service (as defined below), then to the extent that
any amount or benefit owed to you under this Agreement (x) constitutes an amount
of deferred compensation for purposes of Section 409A and (y) is considered for
purposes of Section 409A to be owed to you by virtue of your Separation from
Service, then such amount or benefit shall not be paid or provided during the
six (6) month period following the date of your Separation from Service and
instead shall be paid or provided on the first day of the seventh month
following your date of Separation from Service; provided, however, that such
delay shall apply only to the extent that such payments and benefits, in the
aggregate, exceed the lesser of an amount equal to (x) two (2) times your
annualized compensation (as determined under the Code Section 409A regulations)
and (y) two (2) times the applicable Code Section 401(a)(17) annual compensation
limit for the year in which your termination occurs; provided, further, that any
payments made during such six (6) month period shall first be made to cover all
costs relating to medical, dental and life insurance coverage to which you are
entitled under this Agreement and thereafter shall be made in respect of other
amounts or benefits owed to you.

(iii)
As used herein, “Separation from Service” shall mean either (i) the termination
of your employment with the Company and its affiliates, provided that such
termination of employment meets the requirements of a separation of service
determined using the default provisions set forth in Treasury Regulation
§1.409A-(1)(h) or the successor provision thereto or (ii) such other date that
constitutes a separation from service with the Company and its affiliates
meeting the requirements of the default provisions set forth in Treasury
Regulation §1.409A-(1)(h) or the successor provision thereto. For purposes of
this definition, "affiliate" means any corporation that is in the same
controlled group of corporations (within the meaning of Code Section 414(b)) as
the Company and any trade or business that is under common control with the
Company (within the meaning of Code Section 414(c)), determined in accordance
with the default provision set forth in Treasury Regulation §1.409A-(1)(h)(3).

(iv)
If under any provision of this Agreement you become entitled to be paid Salary
continuation, then each payment of Salary during the relevant continuation
period shall be considered, and is hereby designated as, a separate payment for
purposes of Section 409A (and consequently your entitlement to such Salary
continuation shall not be considered an entitlement to a single payment of the
aggregate amount to be paid during the relevant continuation period).

(d)    No Duplicative Payments. The payments and benefits provided in this
Agreement in respect to the termination of employment and non-renewal of this
Agreement are in lieu of any other salary, bonus or benefits payable by the
Company, including, without limitation, any severance or income continuation or
protection under any Viacom plan that may now or hereafter exist. All such
payments and benefits shall constitute liquidated damages, paid in full and
final settlement of all obligations of Viacom to you under this Agreement.




--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 15




(e)    Payment of Bonus Compensation.
(i)
The Bonus for any Company fiscal year under this Agreement shall be paid by
March 15th of the following fiscal year.

(ii)
Except as otherwise expressly provided in this Agreement, your Bonus shall be
prorated (A) to apply only to that part of the Company’s fiscal year which falls
within the Contract Period and (B) to the extent the Company's fiscal year is
less than a 12-month fiscal year (a “Pro-Rated Bonus”).  Following expiration of
the Contract Period, you shall receive a Pro-Rated Bonus for the period of the
Company’s fiscal year which falls within the Contract Period only (A) in the
event that the Company terminates your employment without Cause prior to the
date on which employees of the Company become entitled to Bonus under the STIP,
(B) as provided in paragraph 11(c)(ii) or (C) as provided in the STIP.

(iii)
Any Bonus or Pro-Rated Bonus payable pursuant to paragraphs 11, 13 or 14 shall
be paid at the lesser of (X) your Target Bonus amount or (Y) your Target Bonus
amount, adjusted based on the Company Performance Factor for the relevant year.

(f)    Parachute Payment Adjustments. Notwithstanding anything herein to the
contrary, in the event that you receive any payments or distributions, whether
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, that constitute “parachute payments” within the meaning of
Section 280G of the Code, and the net after‑tax amount of the parachute payment
is less than the net after-tax amount if the aggregate payment to be made to you
were three times your “base amount” (as defined in Section 280G(b)(3) of the
Code) less $1.00, then the aggregate of the amounts constituting the parachute
payment shall be reduced to an amount that shall equal three times your base
amount, less $1.00. The determinations to be made with respect to this paragraph
19(f) shall be made by a certified public accounting firm designated by the
Company and reasonably acceptable to you.
(g)    Adjustments to Bonuses and Long-Term Incentive Compensation.
Notwithstanding anything herein to the contrary, the Company shall be entitled
to adjust the amount of any Bonus or any award of long-term incentive
compensation if the financial statements of Viacom or the business unit on which
the calculation or determination of the Bonus or award of long-term incentive
compensation were based are subsequently restated and, in the judgment of the
Company, the financial statements as so restated would have resulted in a
smaller Bonus or long-term incentive compensation award if such information had
been known at the time the Bonus or award had originally been calculated or
determined. In addition, in the event of such a restatement: (i) the Company may
require you, and you agree, to repay to the Company the amount by which the
Bonus as originally calculated or determined exceeds the Bonus as adjusted
pursuant to the preceding sentence; and (ii) the Company may cancel, without any
payment therefor, the portion of any award of long-term incentive compensation
that exceeds the award adjusted pursuant to the preceding sentence (or, if such
portion of an award cannot be canceled because (x) in the case of stock options
or other similar awards, you have previously exercised it, the Company may
require you, and you agree, to repay to the Company the amount, net of any
exercise price, that you realized upon exercise or (y) in the case of restricted
share units or other similar awards, shares of Class B Common Stock were
delivered to you in settlement of such award, the Company may require you, and
you agree to return the shares of Class B Common Stock, or if such shares were
sold by you, return any proceeds realized on the sale of such shares).




--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 16






(h)    Mediation. Prior to the commencement of any legal proceeding relating to
your employment, you and the Company agree to attempt to mediate the dispute
using a professional mediator from JAMS, The Resolution Experts (“JAMS”) or the
International Institute for Conflict Prevention and Resolution (“CPR”). Within a
period of 30 days after a written request for mediation by either you or the
Company, the parties agree to convene with the mediator, for at least one
session to attempt to resolve the matter. In no event will mediation delay
commencement of any legal proceeding for more than 30 days absent agreement of
the parties or prevent a bona fide application by either party to a court of
competent jurisdiction for emergency relief. The fees of the mediator and of the
JAMS or CPR, as the case may be, shall be borne by the Company.
20.    Indemnification.
(a)    If you are made a party, are threatened to be made a party to, or
otherwise receive any other legal process in, any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason (in whole or in part) of the fact that you are or were a director,
officer or employee of the Company or are or were serving at the request of the
Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is your alleged action in an official capacity while serving as
director, officer, member, employee or agent, the Company shall indemnify you
and hold you harmless to the fullest extent permitted or authorized by the
Company’s certificate of incorporation and bylaws or, if greater, by the laws of
the State of Delaware, against all cost, expense, liability and loss (including
without limitation, attorney’s fees, judgments, fines, ERISA excise taxes or
penalties and amounts paid or to be paid in settlement and any cost and fees
incurred in enforcing your rights to indemnification or contribution) reasonably
incurred or suffered by you in connection therewith, and such indemnification
shall continue even though you have ceased to be a director, member, employee or
agent of the Company or other entity and shall inure to the benefit of your
heirs, executors and administrators. The Company shall pay directly or reimburse
you for all reasonable costs and expenses that you incur in connection with a
Proceeding within 20 days after its receipt of a written request for such
payment and/or reimbursement. Such request shall include an undertaking by you
to repay the amount of such payment or reimbursement if it shall ultimately be
determined that you are not entitled to be indemnified against such costs and
expenses.
(b)    Neither the failure of the Company (including its board of directors,
independent legal counsel or stockholders) to have made a determination that
indemnification of you is proper because you have met the applicable standard of
conduct, nor a determination by the Company (including its board of directors,
independent legal counsel or stockholders) that you have not met such applicable
standard of conduct, shall create a presumption or inference that you have not
met the applicable standard of conduct.
(c)    To the extent that the Company maintains officers’ and directors’
liability insurance, you will be covered under such policy subject to the
exclusions and limitations set forth therein.
21.    Additional Representations and Acknowledgments.
(a)    No Acceptance of Payments. You represent that you have not accepted or
given nor shall you accept or give, directly or indirectly, any money, services
or other valuable consideration from or to anyone other than the Company or
Viacom for the inclusion of any matter as part of any film, television, internet
or other programming produced, distributed and/or developed by Viacom.
(b)    Viacom Policies. You recognize that the Company is an equal opportunity
employer. You agree that you shall comply with the Company’s employment
practices and policies, as they may be




--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 17




amended from time to time, and with all applicable federal, state and local laws
prohibiting discrimination on any basis. In addition, you agree that you shall
comply with the Viacom Global Business Practices Statement and Viacom’s other
policies and procedures, as they may be amended from time to time, and provide
the certifications and conflict of interest disclosures required by the Viacom
Global Business Practices Statement.
22.    Notices. Notices under this Agreement must be given in writing, by
personal delivery, regular mail or receipted email, at the parties’ respective
addresses shown on this Agreement (or any other address designated in writing
and delivered by either party to the other in accordance with this paragraph
22), with a copy, in the case of the Company, to the attention of Viacom Inc.’s
General Counsel. Any notice given by regular mail shall be deemed to have been
given three (3) days following such mailing.
23.    Binding Effect; Third-Party Beneficiary; Assignment. This Agreement and
rights and obligations of the Company hereunder shall not be assigned by the
Company, provided that the Company may assign this Agreement to any subsidiary
or affiliated company of or any successor in interest to the Company provided
that such assignee assumes all of the obligations of the Company hereunder. This
Agreement is for the performance of personal services by you and may not be
assigned by you, except that upon your death, your rights hereunder, to the
extent provided under applicable law, shall transfer to your designated
beneficiary (or, if there is no such beneficiary, your estate or other legal
representative).
24.    Waivers. Waiver by either you or by the Company of any breach or default
by the other party of any of the terms of this Agreement shall not operate as a
waiver of any other breach or default, whether similar to or different from the
breach or default waived. No waiver of any provision of this Agreement shall be
implied from any course of dealing between the parties hereto or from any
failure by either party hereto to assert its or his rights hereunder on any
occasion or series of occasions.
25.    GOVERNING LAW AND FORUM. You acknowledge that this agreement has been
executed, in whole or in part, in New York. Accordingly, you agree that this
Agreement and all matters or issues arising out of or relating to your
employment with the Company shall be governed by the laws of the State of New
York applicable to contracts entered into and performed entirely therein. Any
action to enforce or otherwise relating to this Agreement and the rights and
obligations hereunder shall be brought solely in the state or federal courts
located in the City of New York, Borough of Manhattan.
26.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on the Company or you to renew this Agreement
or any portion hereof or on the Company to establish or maintain any benefit,
welfare or compensation plan or program or to prevent the modification or
termination of any benefit, welfare or compensation plan or program or any
action or inaction with respect to any such benefit, welfare or compensation
plan or program. The parties intend to be bound only upon full execution of a
written agreement by both parties and no negotiation, exchange of draft, partial
performance or tender of an agreement (including any extension or renewal of
this Agreement) executed by one party shall be deemed to imply an agreement or
the renewal or extension of any agreement relating to your employment with the
Company. Neither the continuation of employment nor any other conduct shall be
deemed to imply a continuing agreement upon the expiration of the Contract
Period.
27.    Severability. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, shall be inoperative.




--------------------------------------------------------------------------------

Robert Bakish
As of December 12, 2016
Page 18




28.    Entire Understanding. This Agreement together with that certain letter
dated as of December 12, 2016 between you and the Company contains the entire
understanding of the parties hereto relating to the subject matter contained in
this Agreement and such letter agreement, and, except as otherwise provided
herein, can be modified only by a writing signed by both parties.
29.    Supersedes Prior Agreements. With respect to the period covered by the
Contract Period, this Agreement supersedes all prior agreements relating to your
employment with the Company or Viacom.
30.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
31.    Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
Please confirm your understanding of the Agreement by signing and returning the
two (2) copies of this Agreement. This document shall constitute a binding
agreement between us only after it also has been executed by the Company and a
fully executed copy has been returned to you.


 
 
Very truly yours,
 
 


VIACOM INC.
 
 
By:
/s/ Scott Mills
 
 
 
Scott Mills
Executive Vice President,
Chief Administrative Officer
 
 
 
 
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
/s/ Robert Bakish
 
 
 
Robert Bakish
 
 
 
 
 
 
 
Dated:
1/6/17
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------






Appendix A
Robert Bakish
90 Hemlock Hill Road
New Canaan, Connecticut 06840


This General Release of all Claims (this “Agreement”) is entered into by Robert
Bakish (the “Executive”) and Viacom nc. (the “Company”), effective as of
_____________________.
In consideration of the promises set forth in the letter agreement between the
Executive and the Company, dated as of December 12, 2016 (together with any
amendments thereto, the “Employment Agreement”), the Executive and the Company
agree as follows:
1.    Return of Property. All Company files, access keys and codes, desk keys,
ID badges, computers, records, manuals, electronic devices, computer programs,
papers, electronically stored information or documents, telephones and credit
cards, and any other property of the Company in the Executive’s possession must
be returned promptly following the date of the Executive’s termination of
employment with the Company.
2.    General Release and Waiver of Claims.
(a)    Release. In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, insurers, successors and assigns
(collectively, the “Releasors”) hereby irrevocably and unconditionally release
and forever discharge the Company, its subsidiaries and affiliates and each of
their respective officers, employees, directors, shareholders and agents
(“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any Federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, arising out of (i) the Executive’s
employment relationship with and service as an employee, officer or director of
the Company, Viacom (as defined in the Employment Agreement) or any subsidiaries
or affiliated companies and the termination of such relationship or service, and
(ii) any event, condition, circumstance or obligation that occurred, existed or
arose on or prior to the date hereof and relates to your employment with Viacom;
provided, however, that the Executive does not release, discharge or waive any
rights to (i) payments and benefits provided under the Employment Agreement that
are contingent upon the execution by the Executive of this Agreement or
otherwise expressly survive termination thereof; (ii) rights provided under that
certain letter dated as of December 12, 2016 between the Executive and the
Company; (iii) any indemnification rights the Executive may have in accordance
with the Company’s governance instruments or under any director and officer
liability insurance maintained by the Company with respect to liabilities
arising as a result of the Executive’s service as an officer and employee of the
Company; (iv) any rights the Executive has under this Agreement, including any
right to enforce the terms thereof; (v) any Claim for payments, benefits or
other entitlements which the Executive has or will be entitled to under the
terms of any compensation or benefit plan, policy or program maintained by the
Company or any affiliate, including, without limitation, any incentive or
deferred compensation plan, any pension plan or benefits under any welfare
benefit plan; (vi) any Claim the Executive may have to obtain contribution as
permitted by law in the event of entry of judgment against him as a result of
any act or failure to act for which he and the Company or any affiliate are
jointly liable or (vii) any Claim that by law may not be released by private
agreement without judicial or governmental review and approval.


A-1



--------------------------------------------------------------------------------





(b)    Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive under the Employment Agreement, the
Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the Releasors may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, including the Older Workers Benefit Protection Act of
1990 (“OWBPA”), and the applicable rules and regulations promulgated thereunder
(“ADEA”).  By signing this Agreement, the Executive hereby acknowledges and
confirms the following:  (i) the Executive was advised by the Company in
connection with his termination to consult with an attorney of his choice prior
to signing this Agreement and to have such attorney explain to the Executive the
terms of this Agreement, including, without limitation, the terms relating to
the Executive’s release of claims arising under ADEA, and the Executive has in
fact consulted with an attorney; (ii) the Executive was given a period of not
fewer than 21 days to consider the terms of this Agreement and to consult with
an attorney of his choosing with respect thereto; (iii) the Executive knowingly
and voluntarily accepts the terms of this Agreement; and (iv) the Executive is
providing this release and discharge only in exchange for consideration in
addition to anything of value to which the Executive is already entitled.  The
Executive also understands that he has seven (7) days following the date on
which he signs this Agreement within which to revoke the release contained in
this paragraph 2(b), by providing the Company a written notice of his revocation
of the release and waiver contained in this paragraph 2(b); provided, however,
that if the Executive exercises his right to revoke the release contained in
this paragraph 2(b), the Executive shall not be entitled to any amounts paid to
him under the termination provisions of the Employment Agreement and the Company
may reclaim any such amounts paid to him and may terminate any benefits and
payments that are subsequently due under the Employment Agreement, except as
prohibited by the ADEA and OWBPA.
(c)    No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement. The Company may
assign this Agreement, in whole or in part, to any affiliated company or
subsidiary of, or any successor in interest to, the Company.
3.    Proceedings. The Executive has not filed, and agrees not to initiate or
cause to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body relating to his employment or the termination of his employment, other than
with respect to the obligations of the Company to the Executive under the
Employment Agreement (each, individually, a “Proceeding”), and agrees not to
participate voluntarily in any Proceeding. Notwithstanding the foregoing, the
prohibitions in this paragraph 3 shall not apply to the Executive’s right to
file a charge with the Equal Employment Opportunity Commission (“EEOC”) or
similar local or state agency, or participate in an investigation conducted by
such agency. The Executive waives any right he may have to benefit in any manner
from any relief (whether monetary or otherwise) (i) arising out of any
Proceeding and/or (ii) in connection with any claim pursued by any
administrative agency, including but not limited to the EEOC, on the Executive’s
behalf and, in the event the Executive is awarded money, compensation or
benefits, the Executive shall waive any right to such award or immediately remit
such award to the Company.
4.    Remedies. In the event the Executive initiates or voluntarily participates
in any Proceeding in violation of this Agreement, or if he fails to abide by any
of the terms of this Agreement or his post-termination obligations contained in
the Employment Agreement, the Company may, in addition to any other remedies it
may have, reclaim any amounts paid to him under the termination provisions of
the Employment Agreement and terminate any benefits or payments that are
subsequently due under the Employment Agreement, except as prohibited by the
ADEA and OWBPA, without waiving the release granted herein.  The Executive
acknowledges and agrees that the remedy at law available to the Company for
breach of any of his post-termination obligations under the Employment Agreement
or his obligations under paragraphs 2 and 3 herein would be inadequate and that
damages flowing from such a breach may


A-2



--------------------------------------------------------------------------------





not readily be susceptible to being measured in monetary terms.  Accordingly,
the Executive acknowledges, consents and agrees that, in addition to any other
rights or remedies that the Company may have at law or in equity or as may
otherwise be set forth in the Employment Agreement, the Company shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining the Executive
from breaching his post-termination obligations under the Employment Agreement
or his obligations under paragraphs 2 and 3 herein.  Such injunctive relief in
any court shall be available to the Company, in lieu of, or prior to or pending
determination in, any arbitration proceeding.
The Executive understands that by entering into this Agreement he shall be
limiting the availability of certain remedies that he may have against the
Company and limiting also his ability to pursue certain claims against the
Company.
5.    Severability Clause. In the event any provision or part of this Agreement
is found to be invalid or unenforceable, only that particular provision or part
so found, and not the entire Agreement, shall be inoperative.
6.    Nonadmission. Nothing contained in this Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of either party
to this Agreement.
7.    GOVERNING LAW AND FORUM. The Executive acknowledges that this Agreement
has been executed, in whole or in part, in New York. Accordingly, the Executive
agrees that this Agreement and all matters or issues arising out of or relating
to the Executive’s employment with the Company shall be governed by the laws of
the State of New York applicable to contracts entered into and performed
entirely therein. Any action to enforce this Agreement shall be brought solely
in the state or federal courts located in the City of New York, Borough of
Manhattan.
8.    Notices. Notices under this Agreement must be given in writing, by
personal delivery, regular mail or receipted email, at the parties’ respective
addresses shown on this Agreement (or any other address so designated in writing
by either party), with a copy, in the case of the Company, to the attention of
Viacom Inc.’s General Counsel. Any notice given by regular mail shall be deemed
to have been given three (3) days following such mailing.
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.


A-3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
VIACOM INC.

By: ______________________________
Scott Mills
Executive Vice President,
Chief Administrative Officer




THE EXECUTIVE
_________________________________
Robert Bakish


Dated:____________________________










A-4

